Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to that certain Amended and Restated
Employment Agreement, dated May 12, 2011 (the “Agreement”), is entered into this
29th day of November, 2011 (“Effective Date”), by and between Local.com
Corporation, a Delaware corporation with a principal address of 7555 Irvine
Center Drive, Irvine, CA 92618 USA (“Local.com”) and Michael Sawtell (“Employee”
and together with Local.com, the “Parties”).

RECITALS

WHEREAS, the Parties previously entered into the Agreement, pursuant to which
Local.com employed Employee on the terms and conditions set forth in the
Agreement;

WHEREAS, as part of Employee’s compensation pursuant to Section 3.2(a) of the
Agreement, Employee is eligible to receive certain bonuses based on Employee’s
performance and the financial results of Local.com’s Rovion division
(collectively the “Retention Bonuses”);

WHEREAS, the Parties wish to change the terms and conditions of the Retention
Bonuses to remove the Employee performance and Rovion financial results criteria
and correspondingly reduce the Retention Bonuses amounts;

WHEREAS, the Parties do not intend this Amendment to impact any of the other
rights, obligations, or commitments of the Parties set forth in the Agreement,
except as set forth in this Amendment.

NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, the Parties to this Amendment do hereby agree as follows:

Section 1. Amendment to Agreement.

The Parties to this Amendment do hereby agree that the Agreement shall be
amended to delete Section 3.2(a) in its entirety and replace it with the
following as of the Effective Date:

“(a) During each year during the Term, the Employee shall be eligible to
receive, in addition to his Annual Salary, a bonus (the “Retention Bonus”) for
so long as Employee is employed by Company, payable in accordance with the
following schedule:

 

  (i) $60,000 earned and payable as of the Effective Date;

 

  (ii) $21,562.50 payable nine (9) months from the Date of this Agreement;

 

  (iii) $21,562.50 payable twelve (12) months from the Date of this Agreement;

 

  (iv) $21,562.50 payable fifteen (15) months from the Date of this Agreement;

 

  (v) $21,562.50 payable eighteen (18) months from the Date of this Agreement;

 

  (vi) $21,562.50 payable twenty-one (21) months from the Date of this
Agreement; and

 

  (vii) $64,687.50 payable twenty-four (24) months from the Date of this
Agreement.”

 

1



--------------------------------------------------------------------------------

Section 2. Capitalized Terms.

Capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement.

Section 3. Governing Law.

The terms of this Amendment shall be governed by the law and in the manner
provided for in the Agreement. All other terms and conditions set forth in the
Agreement, not otherwise modified by this Amendment, shall control over the
interpretation of this Amendment.

Section 4. Complete Agreement.

This Amendment and referenced Agreement constitute the entire agreement between
the Parties hereto relating to this specific subject matter thereof There are no
terms, obligations, covenants, representations, statements, or conditions
relating to the subject matter thereof other than those contained in this
Amendment and the above referenced Agreement. No variation or modification of
this Amendment or the above referenced Agreement or waiver of any of the terms
or provisions hereof will be deemed valid unless in writing and signed by both
parties.

Section 5. Counterparts.

This Amendment may be executed in counterparts, which together shall constitute
one and the same Amendment. The Parties may execute more than one copy of this
Amendment, each of which shall constitute an original.

IN WITNESS WHEREOF, the Parties have signed this Amendment as of the date first
written above.

 

Local.com Corporation      Michael Sawtell By:   

/s/ Heath Clarke

     By:   

/s/ Michael A. Sawtell

Name:   

Heath Clarke

     Name:   

Michael A. Sawtell

   (Print)         (Print)           

Title: CFO

 

2